DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/994,836, Snack Pallet Assembly, filed on August 17, 2020.  This application is a continuation of application no. 16/166,372 filed October 22, 2018.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Canceled Claims
	Claims 1-20 have been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, 25, 30, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,637,372 to Keel et al., hereinafter, Keel.  Keel discloses a pallet assembly (320) comprising: a first tray (316) having a rectangular support surface (202); and, a first support (228) extending upward from the support surface, the first support including a wing portion having a first planar panel (220, 222, & 224) having a first locking tab (206) and a second planar panel (210) locked to the first planar panel by the first locking tab; further comprising an end segment (240) connected to the first planar panel of the wing portion of the first support, the end segment extending at an a non-zero angle with respect to the first planar panel; wherein the first support includes a corner post (306) connected to a first side of the first planar panel and positioned in a first corner of the support surface; wherein the first tray includes a side wall (204, 210, & 230) extending upward from each side of the rectangular support surface; wherein the assembly is formed from a corrugated paper material; and further comprising a top cap (310).
Allowable Subject Matter
Claims 23, 24, 26-29, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation of a double score wherein each line of the double score is slightly curved, included in independent claim 35 and in combination with the other elements cited in the claim, which is not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10,772,442 to Mertz, II et al. is directed to a pallet assembly including a plurality of trays and supports.  U.S. Patent No. 7,118,023 to Holdsworth is directed to a foldable container formed of a single blank of sheet material and having a plurality of trays formed with foldable side surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            January 15, 2022